United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 19, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 02-41687
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

PEDRO TREJO-JIMENEZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-00-CR-369-ALL
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Pedro Trejo-Jimenez appeals from the district court’s

order denying his motion for modification.    Although Trejo-

Jimenez cites to various Sentencing Guidelines provisions,

he fails to identify any statute or rule that authorizes his

motion for modification.    Trejo-Jimenez has filed a meaningless,

unauthorized motion, which the district court should have

dismissed for lack of jurisdiction.     See United States v. Early,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41687
                               -2-

27 F.3d 140, 142 (5th Cir. 1994).   This court affirms the

judgment on this alternative basis.   See id.

     AFFIRMED.